Exhibit 10.2
DATATRAK INTERNATIONAL, INC.
2005 OMNIBUS EQUITY PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
(OUTSIDE DIRECTOR FORM)
DATATRAK International, Inc.
6150 Parkland Boulevard
Suite 100
Mayfield Heights, OH 44124
Attention: Compensation Committee of DATATRAK International, Inc.
                  2005 Omnibus Equity Plan
Members of the Committee:
     I acknowledge that, effective [                                        ], I
have been awarded:

  a.                                            nonqualified stock options (the
“Options”);     b.   to purchase common shares, without par value, of DATATRAK
International, Inc. (the “Shares”) at a per share Exercise Price of
$[                    ].

This award is made under and pursuant to the DATATRAK International, Inc. 2005
Omnibus Equity Plan, as it may be amended from time to time (the “Plan”), which
is hereby incorporated by reference, and this Nonqualified Stock Option
Agreement (“Agreement”). In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will govern. A copy
of the Plan may be obtained by written request to the Committee at the address
provided below:
DATATRAK International, Inc.
6150 Parkland Boulevard
Mayfield Heights, Ohio 44124
Attention: Chief Financial Officer
     Without limiting the generality of the forgoing, in consideration of this
grant of Options, I hereby acknowledge, understand and agree as follows:

  1.   Definitions. For purposes of this Agreement, the following definitions
apply:

  a.   Exercise Date. The “Exercise Date” is the date that the Committee accepts
delivery of a properly executed form evidencing an intention to exercise my
Options.     b.   Exercise Price. The “Exercise Price” is the closing price of a
share of Common Stock (as reported in the principal consolidated transaction
reporting system for The NASDAQ Stock Exchange) on the date of this Agreement.
For administrative purposes, the Exercise Price will be recorded by the
Committee at the top of this Agreement. Except as otherwise contemplated in
Section 11(c), the Exercise Price shall never be less than the Fair Market Value
of the common shares underlying the Options on the Date of Grant.

The capitalized terms in this Agreement shall have the meaning ascribed to them
under the Plan, unless otherwise specified herein.
     2. Termination of Agreement. Except as the Committee may otherwise
determine, this Agreement will terminate on the date immediately preceding the
tenth (10th) anniversary of the date of this Agreement. Notwithstanding the
foregoing, if I am removed from the Board of Directors in accordance with the
Company’s articles of incorporation, as amended, this Agreement shall terminate
three months after the effective date of termination of my directorship. Upon
termination of this Agreement, neither me nor

 



--------------------------------------------------------------------------------



 



any of my successors, heirs, assigns, legatees, beneficiaries or legal
representatives shall have any further rights or interest in the Options. Any
terms or conditions of this Agreement that the Committee determines are
reasonably necessary to effectuate its purposes will survive the termination of
this Agreement.
     3. Vesting. The Options shall be fully vested, but subject to the
termination provisions contained in Section 2 hereof.
     4. Exercise of Options.

  a.   Timing. The Options may be exercised at any time prior to the termination
of this Agreement. Except in the event of my death, Disability or incapacity, a
limited transfer pursuant to Section 13.3 of the Plan or as contemplated by a
court order recognized by the Committee as a qualified domestic relations order,
the Options shall only be exercisable by me during my lifetime.     b.  
Delivery of Notice of Exercise. I must submit to the Committee at the address
listed in Section 11(f): (i) a properly executed Notice of Exercise of Options
form (prescribed by, and obtainable upon written request from, the Committee)
evidencing my intention to exercise the Options; and (ii) either a certified or
cashier’s check payable to the Company or certificates for shares of Common
Stock properly endorsed for transfer, or a combination thereof, in the amount of
the Exercise Price. To simplify administration, the Committee may require that I
exercise a minimum number of Options.     c.   Distributions. Subject to
adjustments under Section 11(c), upon exercise of Options and payment of the
Exercise Price, I will be entitled to a distribution of a number of Common
Shares equal to the number of Options being exercised. The Committee will
distribute such Common Shares to me as soon as practical after the Exercise
Date.

     5. Tax Withholding. The Board of Directors will cause the Company to
satisfy any tax withholding obligation under federal, state and local laws. The
Committee will cause the Company to deliver the tax withholding proceeds to the
appropriate taxing authorities in satisfaction of my tax liabilities. The
Committee may, in its sole discretion, make such withholding from any
distributions to my estate, legatee, heir or other successors as it deems
necessary under the law.
     6. Delivery of Stock Certificates. As soon as practicable following receipt
of written notice of the exercise of the Options and payment or deemed payment
of the Exercise Price, the Committee will cause a certificate or certificates
representing the shares distributable upon exercise of the Options (the “Stock”)
to be delivered to me or my estate, legatee, heir or other successor, as
applicable. The Committee and the Company shall not be liable to any person or
entity for damages relating to any delays in issuing the certificates, any loss
of the certificates or any mistakes or errors in the issuance of the
certificates or in the certificates themselves.
     7. Stockholder Rights. I will not be entitled to receive dividends with
respect to, or to vote, the common shares which may be purchased pursuant to the
Options prior to their exercise and my receipt of the certificates representing
such shares.
     8. Limitation of Liability. The liability of the Company and its
Affiliates, the Board of Directors and its members, the Committee and its
members, and the number and value of any Shares distributed under this
Agreement, will be limited to the obligations set forth herein with respect to
such distribution. No provision of this Agreement shall be construed to impose
any liability on such persons or entities or Company employees who perform
administrative functions relative to this Agreement, in favor of any person with
respect to any loss, cost or expense (whether or not foreseeable on the date
hereof) which the person may incur in connection with, or arising out of, this
Agreement. This Agreement is not intended to provide, and shall be not be
construed as providing, greater rights to my heirs, assigns, legatees, estate or
other successors than those granted to me.
     9. Non-Transferability of Stock and Certificate Legends. The Common Shares
may not be sold, transferred or otherwise disposed of unless a registration
statement under the Securities Act of 1933, as amended, with respect to the
Stock has become effective or unless I establish to the satisfaction of the
Company that an exemption from such registration is available. I further
acknowledge and agree that the certificates representing the Stock shall bear a
legend stating the substance of such restrictions, as well as any other
restrictions the Committee deems necessary or appropriate.
     10. Code Section 409A. This Agreement and the compensation and benefits
hereunder are intended to meet the requirements for exemption from Code
Section 409A set forth in Treas. Reg. Section 1.409A-1(b)(5), as well as any
other such applicable exemption, and this Agreement shall be construed and
administered accordingly. Notwithstanding anything in the Plan or elsewhere in
this Agreement to the contrary, if the Committee determines that any
compensation or benefits awarded or payable under this Agreement may be subject
to taxation under Code Section 409A, the Committee shall, after consultation
with me, have the

 



--------------------------------------------------------------------------------



 



authority to adopt, prospectively or retroactively, such amendments to this
Agreement or to take any other actions it deems necessary or appropriate to
exempt the compensation and benefits payable under this Agreement from Code
Section 409A and, more generally, to avoid adverse tax consequences thereunder.
I will execute any other instruments and take, or refrain from taking, any
further action as may be necessary to avoid adverse tax consequences under Code
Section 409A. In no event shall this Section or any other provisions of the Plan
or this Agreement be construed to require the Company to provide any gross-up
for the tax consequences of any provisions of or awards or payments under this
Agreement. The Company makes no representations or warranties as to the tax
effects of this Agreement or any transactions or events contemplated hereunder.
Except and only to the extent as may be provided under a separate written
agreement, the Company shall have no responsibility for tax consequences of any
kind to me or my beneficiaries resulting from the terms, operation or
administration of the Plan and this Agreement.
     11. Miscellaneous Provisions.

  a.   Authority of the Committee. The Plan is administered by the Committee,
which has sole and exclusive power and discretion to interpret, administer,
implement and construe the Plan and this Agreement.     b.   Transfer
Restrictions. Except as otherwise provided below, I cannot sell, transfer,
assign, hypothecate or otherwise dispose of the Options or pledge them as
collateral for a loan and the Options shall not be subject to execution,
attachment, garnishment or similar process. Any purported sale, transfer,
assignment, hypothecation, pledge or other disposition of the Options in a
manner inconsistent with the Plan and this Agreement, and the levy of any
execution, attachment, garnishment or similar process upon the Options, shall be
void and of no effect.         The Options shall not be transferable by me other
than by will and the laws of descent and distribution or, solely if and to the
extent approved by the Committee from time to time in its sole discretion,
pursuant to Section 13.3 of the Plan or a qualified domestic relations order, as
defined in the Code. In addition, the Options will be subject to such other
restrictions as the Board of Directors deems necessary or appropriate.     c.  
Effect of Corporate Reorganization or Other Changes Affecting Number of Kind of
Stock. The provisions of this Agreement will be applicable to the Options and to
any options or other equity rights which may be acquired by me as a result of a
reclassification, recapitalization, reorganization, redesignation, merger,
consolidation, stock split, stock dividend, spin-off, split-off, split-up,
combination or exchange of shares, special dividend or other distribution to
stockholders, exchange for other securities, a sale of all or substantially all
assets or the like. I understand and agree that the Committee may appropriately
adjust the terms, number and kind of the Options to reflect such a change. Any
such adjustment, which may include the elimination of fractional shares if the
Committee so directs and shall be final, binding and conclusive as to me and my
beneficiaries. As used in this Agreement, the term “Options” will be deemed to
include any such options or other equity rights.     d.   Successors and Legal
Representatives. This Agreement will bind and inure to the benefit of the
Company and me, and its and my respective successors, legal representatives,
heirs, estates, personal representatives and beneficiaries.     e.  
Integration. This Agreement, as it may be amended from time to time, together
with the Plan and all amendments thereof, constitutes the entire agreement
between me and the Company with respect to the subject matter hereof, and may
not be modified, amended, renewed or terminated, nor may any term, condition or
breach of any term or condition be waived, except pursuant to the terms of the
Plan or by a writing signed by the person or persons sought to be bound by such
modification, amendment, renewal, termination or waiver. Any waiver of any term,
condition or breach thereof shall not be a waiver of any other term or condition
or of the same term or condition for the future, or of any subsequent breach.  
  f.   Notice. Any notice sent to me or the Company relating to this grant must
be in writing. All elections, notices, designations and other correspondence
with the Company should be directed to the Committee at:

DATATRAK International, Inc.
6150 Parkland Boulevard
Suite 100
Mayfield Heights, OH 44124
Attn: Chief Financial Officer

 



--------------------------------------------------------------------------------



 



  g.   No Rights to Continued Directorship. Nothing in this Agreement shall be
construed to confer upon me the right to continue as a director of the Company,
or affect any rights which the Company or its stockholders may have to terminate
my directorship.     h.   Separability. In the event of the invalidity of any
part or provision of this Agreement, such invalidity shall not affect the
enforceability of any other part or provision of this Agreement.     i.  
Section Headings. The section headings of this Agreement are for convenience and
reference only and are not intended to define, extend or limit the contents of
the sections.     j.   Governing Law. This Agreement shall be governed by,
construed and enforced in accordance with the internal laws of the State of
Ohio, without reference to principles of conflict of laws.     k.   Tax
Reporting. The Options are nonqualified stock options subject to federal income
tax treatment described in Section 83 of the Code. The Company and I shall
report any transaction relating to the Options on federal income tax returns in
a manner consistent with that status.

     I am a sophisticated investor and I possess sufficient knowledge of the
risks inherent in holding the Options. Moreover, I have carefully read the above
Agreement and hereby accept the above grant under the terms, conditions and
restrictions of this Agreement and the Plan, and I agree to be bound thereby and
by the actions of the Committee.
Very truly yours,
                                                            
Print Name:                                        
Address:                                                            
                                                                                
Social Security No.:                                        
ACKNOWLEDGMENT AND RECEIPT
DATATRAK International, Inc. hereby accepts and agrees to be bound by the terms
of the foregoing Nonqualified Stock Option Agreement under the DATATRAK
International, Inc. 2005 Omnibus Equity Plan.

                                  DATATRAK International, Inc.    
 
                   
Effective Date:
          By:        
 
     
 
   

 